STATE OF MICHIGAN

                           COURT OF APPEALS



FRED PAQUIN,                                                       FOR PUBLICATION
                                                                   October 19, 2017
               Plaintiff-Appellant,                                9:00 a.m.

v                                                                  No. 334350
                                                                   Mackinac Circuit Court
CITY OF ST. IGNACE,                                                LC No. 2015-007789-CZ

               Defendant-Appellee,
and

ATTORNEY GENERAL,

               Intervening Appellee.


Before: K. F. KELLY, P.J., and BECKERING and RIORDAN, JJ.

PER CURIAM.

        Plaintiff, Fred Paquin, appeals as of right an order of the Mackinac Circuit Court denying
his motion for summary disposition pursuant to MCR 2.116(C)(10) (no genuine issue of material
fact, and moving party entitled to judgment as a matter of law), declaring him ineligible to run
for city council in defendant, City of St. Ignace, and dismissing his complaint for declaratory
relief with prejudice. We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

        The pertinent facts are not in dispute. On January 19, 2010, the United States Attorney’s
Office filed an indictment against plaintiff and his daughter in the United States District Court
for the Western District of Michigan, Northern Division. Among the 19 counts, plaintiff was
charged with conspiracy to defraud the United States by dishonest means in violation of 18 USC
371. The actions prompting the federal indictment occurred while plaintiff was serving as the
chief of police for the Law Enforcement Department (the tribal police department) of the Sault
Tribe of Chippewa Indians (the Tribe), a federally recognized Indian tribe, and serving as an
elected member of the Tribe’s Board of Directors, the Tribe’s governing body. On July 22,
2010, plaintiff signed a plea agreement, in which he pleaded guilty to conspiracy to defraud the
United States by dishonest means. As the factual basis for his plea, plaintiff admitted to
engaging in a conspiracy involving the misuse of federal funds granted to the tribal police



                                               -1-
department. On December 20, 2010, plaintiff was sentenced to imprisonment for one year and
one day.

        After serving his prison sentence, plaintiff sought to run for a position on defendant’s city
council in the November 2013 general election. On August 15, 2013, the Attorney General
issued OAG, 2013-2014, No. 7273, an opinion concluding that Const 1963, art 11, § 8 “applies
to a person convicted of a crime based on that person’s conduct as a governmental employee or
elected official of a federally recognized Indian Tribe.” Const 1963, art 11, § 8 provides:

               A person is ineligible for election or appointment to any state or local
       elective office of this state and ineligible to hold a position in public employment
       in this state that is policy-making or that has discretionary authority over public
       assets if, within the immediately preceding 20 years, the person was convicted of
       a felony involving dishonesty, deceit, fraud, or a breach of the public trust and the
       conviction was related to the person’s official capacity while the person was
       holding any elective office or position of employment in local, state, or federal
       government. This requirement is in addition to any other qualification required
       under this constitution or by law.

               The legislature shall prescribe by law for the implementation of this
       section.

The Attorney General concluded that Const 1963, art 11, § 8 applies to convictions related to a
person’s elective office or position of employment in the Tribe’s government. Accordingly,
plaintiff was “ineligible for election or appointment to any state or local elective office of this
state and ineligible to hold a position in public office in this State that is policy-making or has
discretionary authority over public assets.” OAG, 2013-2014, No 7273, p 36.

        Relying on the Attorney General’s opinion, defendant’s city manager informed plaintiff
in 2013 and again in 2015 that he could not run for city council. On June 26, 2015, plaintiff filed
a complaint for declaratory relief against defendant, seeking a determination regarding the
applicability of Const 1963, art 11, § 8 to “a person convicted of a crime based on that person’s
conduct as an employee of a federally recognized Indian Tribe.” Plaintiff asserted in relevant
part that he was eligible to run for defendant’s city council because he was not convicted while
holding an elective office or a position of employment in a local, state, or federal government.
Defendant filed an answer denying that plaintiff was entitled to declaratory relief.

        Plaintiff moved for summary disposition pursuant to MCR 2.116(C)(10), arguing that
defendant admitted that the only authority it relied on in denying his eligibility was the Attorney
General’s opinion, and that the opinion was flawed “not only in the authority cited within it but
within its reasoning for the application of Article 11, Section 8 of the Michigan Constitution.” In
particular, plaintiff asserted that the Attorney General had cited “no legal authority for its
determination that the plain language of local, state or federal government somehow includes a
federally recognized sovereign Indian Tribe.”




                                                -2-
        The Attorney General filed a motion to submit an amicus curiae brief and to participate in
oral argument in support of defendant, which the trial court granted.1 In the amicus curiae brief,
the Attorney General argued that plaintiff’s positions with the Tribe constituted elective or
employment positions within local government.

        Following oral argument, the trial court took plaintiff’s motion for summary disposition
under advisement. In a three-page order entered July 29, 2016, the trial court denied plaintiff’s
motion for summary disposition, declared him ineligible to run for city council, and dismissed
his complaint with prejudice. In short, the trial court found persuasive the arguments and
rationale proffered by the Attorney General that plaintiff fell under the prohibition of Const
1963, art 11, §8 as a citizen of Michigan, regardless of his status as a member of the sovereign
tribal nation.

                                          II. ANALYSIS

       The issue before this Court on appeal is whether plaintiff’s employment2 with a federally
recognized sovereign Indian tribe constituted employment in “local, state, or federal
government,” for purposes of Const 1963, art 11, § 8. This is an issue of first impression
involving the interpretation of a constitutional provision.

                                 A. STANDARDS OF REVIEW

         The proper interpretation of a constitutional provision is a question of law, which
appellate courts review de novo. Fulicea v Michigan, 308 Mich. App. 230, 232; 863 NW2d 385
(2014). “[T]he primary objective of constitutional interpretation . . . is to faithfully give meaning
to the intent of those who enacted the law. This Court typically discerns the common
understanding of constitutional text by applying each term’s plain meaning at the time of
ratification.” Nat’l Pride At Work, Inc v Governor, 481 Mich. 56, 67-68; 748 NW2d 524 (2008).
That is, this Court attempts to ascertain “the common understanding of the provision, that
meaning which reasonable minds, the great mass of the people themselves, would give it.”
People v Nash, 418 Mich. 196, 209; 341 NW2d 439 (1983) (quotation marks and citation
omitted). When constitutional terms are undefined, it is appropriate to consult dictionary
definitions to determine meaning. See Nat’l Pride At Work, Inc, 481 Mich. at 69, 75-77.




1
  Although the Attorney General filed an amicus curiae brief in the trial court, the Attorney
General has been granted the status of an intervening appellee by this Court. See Paquin v City
of St Ignace, unpublished order of the Court of Appeals, entered February 21, 2017 (Docket No.
334350).
2
  In this instance, plaintiff was employed by the Tribe as the chief of police and he held an
elective office as a member of the Tribe’s board of directors. The analysis for either position is
the same, and it is undisputed that his conviction related to his official capacity as both an
employee and a governmental official.


                                                -3-
      A trial court’s summary disposition decision is also reviewed de novo. Goldstone v
Bloomfield Twp Pub Library, 479 Mich. 554, 558; 737 NW2d 476 (2007). Plaintiff moved for
summary disposition under MCR 2.116(C)(10).

              In reviewing a motion under MCR 2.116(C)(10), this Court considers the
       pleadings, admissions, affidavits, and other relevant documentary evidence of
       record in the light most favorable to the nonmoving party to determine whether
       any genuine issue of material fact exists to warrant a trial. Summary disposition
       is appropriate if there is no genuine issue regarding any material fact and the
       moving party is entitled to judgment as a matter of law. A genuine issue of
       material fact exists when the record, giving the benefit of reasonable doubt to the
       opposing party, leaves open an issue upon which reasonable minds might differ.
       [Bank of America, NA v Fidelity Nat’l Title Ins Co, 316 Mich. App. 480, 488; 892
       NW2d 467 (2016) (quotation marks and citations omitted).]

                                   B. CONST 1963, ART 11, § 8

        As previously stated, the text of Const 1963, art 11, § 8 renders a person ineligible for
“election or appointment to any state or local elective office of this state” and ineligible to hold
certain positions of public employment in this state if,

       within the immediately preceding 20 years, the person was convicted of a felony
       involving dishonesty, deceit, fraud, or a breach of the public trust and the
       conviction was related to the person’s official capacity while the person was
       holding any elective office or position of employment in local, state, or federal
       government.[3]

        In the present case, it is undisputed that plaintiff is or was seeking to run for a position on
defendant’s city council, i.e., a “local elective office of this state.” It is also undisputed that
plaintiff was convicted of a felony within the immediately preceding 20 years involving fraud; in
2010, he was convicted by guilty plea of conspiracy to defraud the United States by dishonest
means, 18 USC 371. Finally, it is undisputed that plaintiff’s conviction related to his official


3
  Plaintiff has waived any argument regarding the self-executing nature of art 11, § 8. In any
event, we agree with the analysis of the Attorney General in OAG, 2013-2014, No 7273, pp 2-3,
that the provision is self-executing because it “supplies a sufficient rule, by means of which the
right given may be enjoyed and protected, or the duty imposed may be enforced.” Thompson v
Secretary of State, 192 Mich. 512, 520; 159 N.W. 65 (1916) (quotation marks and citation
omitted). Section 8 identifies the types of offices that are unavailable, the types of felonies and
period within which convictions for these felonies will be considered, and the circumstances that
will trigger application of the section. In addition, implementing legislation is generally
unnecessary to give effect to a prohibition. See Beecher v Baldy, 7 Mich. 488, 500 (1859).
Section 8 expressly prohibits or disqualifies certain felons from holding elective or appointed
office in Michigan. Therefore, its effectiveness does not depend on implementing legislation.
Id.


                                                 -4-
capacities as the police chief of the tribal police department and an elected member of the Tribe’s
board of directors, the Tribe’s governing body. Plaintiff concedes these points on appeal.
Therefore, the only question is whether plaintiff’s position with the Tribe constituted an “elective
office or position of employment in local, state, or federal government,” thereby disqualifying
plaintiff from running for defendant’s city council. Const 1963, art 11, § 8 (emphasis added).

        We agree with the Attorney General and the trial court that the Tribe qualifies as a “local
government” under the plain meaning of the text of Const 1963, art 11, § 8. Because the
constitutional provision does not define the term “local government,” it is appropriate to consult
a dictionary definition to determine the plain meaning of the phrase at the time of ratification.[4]
See Nat’l Pride At Work, Inc, 481 Mich. at 69, 75-77. Merriam-Webster’s Collegiate Dictionary
(2007), p 730, defines “local government” as: “1. the government of a specific local area
constituting a major political unit (as a nation or a state); also: the body of persons constituting
such a government. The word “local” means, in relevant part, “of, relating to, or characteristic of
a particular place: not general or widespread.” Id. The relevant definition of “government” is
“the body of persons that constitutes the governing authority of a political unit or
organization[.]” Id. at 541.

     It is beyond dispute that the Sault Tribe of Chippewa Indians is a sovereign political
community, or unit.

       Indian tribes are distinct, independent political communities, retaining their
       original natural rights in matters of local self-government. Although no longer
       possessed of the full attributes of sovereignty, they remain a separate people, with
       the power of regulating their internal and social relations. They have power to
       make their own substantive law in internal matters and to enforce that law in their
       own forums. [Santa Clara Pueblo v Martinez, 436 U.S. 49, 55-56; 98 S. Ct. 1670;
       56 L. Ed. 2d 106 (1978) (emphasis added; quotation marks and citations omitted).]

Although “Congress has plenary authority to limit, modify or eliminate the powers of local self-
government which the tribes otherwise possess[,]” id. at 56, “unless and until Congress acts, the
tribes retain their historic sovereign authority.” Michigan v Bay Mills Indian Community, ___
US ___, ___; 134 S. Ct. 2024, 2030; 188 L. Ed. 2d 1071 (2014) (quotation marks and citation
omitted). The fact that the Tribe is subject to plenary control by Congress does not preclude the
determination that the Tribe is a “domestic dependent nation” exercising “inherent sovereign
authority.” Id.

       Further, authority from a variety of contexts supports the proposition that Michigan
clearly views Indian tribes as units of local government with authority to execute local
governmental functions. See, for example, McDonald v Means, 309 F3d 530, 539 (CA 9, 2002)


4
   As noted by the Attorney General in its brief on appeal, §8 was added to the Michigan
Constitution pursuant to article 12, § 1, which provides for constitutional amendments by
legislative proposal and statewide vote. Const 1963, art 12 § 1. Section 8 became effective on
December 18, 2010.


                                                -5-
(noting that a federal regulation made clear that the administration and maintenance of Indian
reservation roads and bridges are essentially functions of the local government, which was an
Indian tribe with respect to the road at issue in McDonald);5 OAG, 2003-2004, No. 7134, p 46
(May 21, 2003) (quoting the above analysis in McDonald and stating that McDonald equated
local government with tribal government); MCL 333.13704(1) (defining a “[m]unicipality” to
include Indian tribes for the purpose of an environmental law); Executive Order No. 2002-5
(defining “[l]ocal units of government” to include federally recognized Indian tribes in an
executive order reorganizing the executive branch of Michigan); Mich Admin Code, R
29.2163(h) (defining “[l]ocal government” to include Indian tribes with respect to the regulation
of underground storage tanks).6

        In addition, it is also undisputed in the present case that the Board of Directors is the
governing body of the Sault Tribe of Chippewa Indians, and that plaintiff served as an elected
member of that board. Thus, to the extent that the Tribe is an “independent political
communit[y], retaining [its] original natural rights in matters of local self-government,” Santa
Clara Pueblo, 436 U.S. at 55, and plaintiff was an elected member of the Tribe’s governing body,
plaintiff served as an elected official in a local government. Const 1963, art 11, § 8 has no
language stating that the local governmental entity must be a political subdivision of the state of
Michigan. Moreover, as chief of police in the Tribe’s Law Enforcement Division, plaintiff also
held a position of employment in local government. Tomkiewicz v Detroit News, Inc, 246 Mich
App 662, 671; 635 NW2d 36 (2001) (“It is indisputable that law enforcement is a primary
function of local government . . . .”), quoting Coursey v Greater Niles Twp Publishing Corp, 40
Ill 2d 257, 265; 239 NE2d 837 (1968); see also Royal v Police & Fire Comm of Ecorse, 345
Mich. 214, 219; 75 NW2d 841 (1956) (noting that the control of a police department was a
function of a local governmental entity).

         In light of the foregoing, we hold that the Tribe constitutes a local government and that
plaintiff’s employment with the Tribe constituted employment in “local, state, or federal
government” for purposes of Const 1963, art XI, § 8. Such a holding does not diminish or
undermine the Tribe’s inherent sovereign authority. “[S]tate laws are generally not applicable to
tribal Indians on an Indian reservation except where Congress has explicitly provided that state
law shall apply.” Huron Potawatomi, Inc v Stinger, 227 Mich. App. 127, 132; 574 NW2d 706
(1997). In the instant case, no one is seeking to prohibit plaintiff from running for a position in
the Tribe or otherwise to interfere in the Tribe’s regulation of its internal matters. Instead, Const
1963, art 11, § 8 is being applied to prohibit plaintiff from running for a position on defendant’s
city council. In other words, the constitutional provision is being used to assess the qualification
of a potential candidate for a position on the city council of a Michigan municipality, not a
position in the Tribe. “The members of the various Indian tribes are citizens of the United States


5
  Lower federal court opinions are not binding on this Court, but such opinions may be
considered persuasive. See Abela v Gen Motors Corp, 469 Mich. 603, 607; 677 NW2d 325
(2004).
6
  But see MCL 18.1115(5), a provision of the management and budget act, defining “[u]nit of
local government” to include only political subdivisions of the state of Michigan.


                                                -6-
and citizens of the state within which they reside.” Mich United Conservation Clubs v Anthony,
90 Mich. App. 99, 109; 280 NW2d 883 (1979) (citations omitted). In seeking to run for an
elective position in a Michigan city, plaintiff was acting in his capacity as a Michigan citizen
rather than a member of the Tribe. As a Michigan citizen, plaintiff is subject to the same laws as
other Michigan citizens when seeking to run for an office in a Michigan municipality. See
generally, Mescalero Apache Tribe v Jones, 411 U.S. 145, 148-149; 93 S. Ct. 1267; 36 L. Ed. 2d 114
(1973) (“Absent express federal law to the contrary, Indians going beyond reservation
boundaries have generally been held subject to non-discriminatory state law otherwise applicable
to all citizens of the State.”).

                                       III. CONCLUSION

        We conclude that, because plaintiff’s position of employment with the Tribe constituted
employment in “local, state, or federal government,” the trial court properly dismissed plaintiff’s
complaint because the text of Const 1963, art 11, § 8 makes plaintiff ineligible to run for a
position on defendant’s city council.



                                                            /s/ Kirsten Frank Kelly
                                                            /s/ Jane M. Beckering
                                                            /s/ Michael J. Riordan




                                               -7-